CROCKETT, Justice
(concurring, dissenting in part) :
I concur in affirming the conviction on the first count. But as to the second, I make this observation: Our statute Sec. 77-21-8, U.C.A.1953, provides:
(1) The information or indictment may charge, and is valid and sufficient if it charges the offense ... in one or more of the following ways:
(a) By using the name given to the offense by the common law or by a statute.
(b) By stating so much of the definition of the offense, either in terms of the common law or of the statute defining the offense or in terms of substantially the same meaning, as is sufficient to give the court and the defendant notice of what offense is intended to be charged.
Sec. 77 — 21—47 sets forth simplified forms for charging various offenses including:
Manslaughter — A.B. unlawfully killed— C.D.; [and other similar brief charges, e. £•:]
Murder — A.B. murdered C.D.
This simplified form of pleading is sufficient to inform a defendant of the charge and to satisfy the requirement of the Utah Constitution, Art. I, Sec. 12, “. . . the accused shall have the right ... to demand the nature and cause of the accusation against him, [and] to have a copy thereof . . .” see State v. Avery, 102 Utah 33, 125 P.2d 803; State v. Landrum, 3 Utah 2d 372, 284 P.2d 693.
I therefore think that the charge in the second count is sufficient; and that any further information thought necessary or desirable for the defense could have been obtained by appropriate motion or request for bill of particulars.
ELLETT, J., concurs in the opinion of CROCKETT, J.